DETAILED ACTION
Notice of Pre-AlA or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Election/Restrictions.

Further to the review of Applicant’s Remarks / Arguments, submitted on June 17, 2022, with respect to the rejection under 35 USC § 101, Applicant’s arguments that the claims are directed to patent-eligible subject matter are persuasive. Accordingly, the Section 101 rejection in the Non-Final Rejection issued on March 29, 2022 is withdrawn and Claims 1 - 7 and 10 - 15 are allowed. 

Authorization for an examiner's amendment to independent Claims 1, 10 and 13 was given in an interview with attorney Gerald T. Gray (Reg No. 41,797) on July 25, 2022 and via an email received on July 28, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 


EXAMINER’S AMENDMENT


LISTING OF CLAIMS:


1. (Currently Amended) A method for electing a leader node using a role-based consensus protocol in a blockchain network, the method comprising:
generating a new block for a blockchain by a node in the blockchain network;
computing an effective resources metric for the node based on a role of the node, multiple resources of the node and a role-based weight profile for each of the multiple resources of the node, wherein the role of the node is defined based on how one or more assets are handled by the node, wherein each of the one or more assets includes one or more asset attributes, wherein the role-based weight profile includes different roles, and for each role includes different weights for the one or more attributes of each of the one or more assets, and wherein the role of the node is stored in a ledger of the blockchain network and is accessible to all nodes in the blockchain network;  
generating eligibility proof based on eligibility information, the eligibility information including a blockheader of the new block, an identity of the node, and the effective resources metric; and 
broadcasting the new block and the eligibility proof to the blockchain network,wherein one or more other nodes in the blockchain network [[to]] verify eligibility of the node as a leader node;
accepting the new block in response to the new block and the eligibility proof being valid; and
appending the new block to the blockchain.  

10. (Currently Amended) A node of a blockchain network comprising one or more computational processors with a local disk space containing a copy of a blockchain of the blockchain network, the computational processors, alone or in combination, being configured to provide for execution of a method comprising:
generating a new block for the blockchain;
computing an effective resources metric for the node based on a role of the node, multiple resources of the node and a role-based weight profile for each of the multiple resources of the node, wherein the role of the node is defined based on how one or more assets are handled by the node, wherein each of the one or more assets includes one or more asset attributes, wherein the role-based weight profile includes different roles, and for each role includes different weights for the one or more attributes of each of the one or more assets, and wherein the role of the node is stored in a ledger of the blockchain network and is accessible to all nodes in the blockchain network;  
generating eligibility proof based on eligibility information, the eligibility information including a blockheader of the new block, an identity of the node, and the effective resources metric; 
broadcasting the new block and the eligibility proof to the blockchain network, wherein one or more other nodes in the blockchain network [[to]] verify eligibility of the node as a leader node;
accepting the new block in response the new block and the eligibility proof being valid; and
appending the new block to the blockchain.

13. (Currently Amended) A non-transitory, computer-readable medium having instructions thereon which, upon execution by one or more computational processors with a local disk space containing a copy of a blockchain of a blockchain network, cause the one or more computational processors, alone or in combination, to implement a method comprising:
generating a new block for the blockchain by a node in the blockchain network;
computing an effective resources metric for the node based on a role of the node, multiple resources of the node and a role-based weight profile for each of the multiple resources of the node, wherein the role of the node is defined based on how one or more assets are handled by the node, wherein each of the one or more assets includes one or more asset attributes, wherein the role-based weight profile includes different roles, and for each role includes different weights for the one or more attributes of each of the one or more assets, and wherein the role of the node is stored in a ledger of the blockchain network and is accessible to all nodes in the blockchain network;  
generating eligibility proof based on eligibility information, the eligibility information including a blockheader of the new block, an identity of the node, and the effective resources metric; 
broadcasting the new block and the eligibility proof to the blockchain network, wherein one or more other nodes in the blockchain network [[to]] verify eligibility of the node as a leader node; 
accepting the new block in response to the new block and the eligibility proof being valid; and
appending the new block to the blockchain.

      ALLOWABLE SUBJECT MATTER


Claims 1 – 7 and 10 - 15 are allowed.

REASONS FOR PATENT ELIGIBITY


The claimed limitations recite: “a method for electing a leader node using a role-based consensus protocol in a blockchain network, the method comprising: generating a new block for a blockchain by a node in the blockchain network; computing an effective resources metric for the node based on a role of the node, multiple resources of the node and a role-based weight profile for each of the multiple resources of the node, wherein the role of the node is defined based on how one or more assets are handled by the node, wherein each of the one or more assets includes one or more asset attributes, wherein the role-based weight profile includes different roles, and for each role includes different weights for the one or more attributes of each of the one or more assets, and wherein the role of the node is stored in a ledger of the blockchain network and is accessible to all nodes in the blockchain network; generating eligibility proof based on eligibility information, the eligibility information including a blockheader of the new block, an identity of the node, and the effective resources metric; and broadcasting the new block and the eligibility proof to the blockchain network, wherein one or more other nodes in the blockchain network verify eligibility of the node as a leader node; accepting the new block in response to the new block and the eligibility proof being valid; and appending the new block to the blockchain.”
Based on the 2019 PEG guidance from January 7, 2019 the claims are directed to statutory subject matter under Step 1. The claims do not recite a judicial exception under Step 2A, Prong One. 
The claimed functions which provide computer-function related roles of nodes to inform on electing a leader node improve the blockchain network by providing for flexibility and fairness. This is not done using existing blockchain technology; rather, the blockchain and computer nodes themselves need to be adapted to provide the improvements. As such, Claim 1, when looked at as a whole is directed to a patentable, technological improvement over existing blockchain network consensus protocol techniques. The claim uses specific technical network node attributes and sequence of stepsPage 8 of 11 Response to Office ActionApplication No. 16/351,637Filed June 17, 2022Attorney Docket No. 816887to achieve an improved technological result. Claim 1 is not directed to an abstract idea under Step 2A of the subject matter eligibility examination guidelines; therefore, the claim is patent eligible. Independent claims 10 and 13 are patent eligible for at least the same reasons as Claim 1. The remaining claims depend from the patent eligible independent claims and are also patent eligible. 
For the reasons stated above, the Claims 1- 7 and 10 - 15 are directed to patent eligible subject matter.

Applicant, in its Response / Arguments, (pp. 8 – 9), submitted on November 25, 2021, asserted that the cited references, Naqvi, Masini and Schvey considered alone or in combination, did not disclose or render obvious all of the features of amended independent Claims 1, 10 and 13, particularly "computing an effective resources metric for the node based on a role of the node, multiple resources of the node and a role-based weight profile for each of the multiple resources of the node, wherein the role of the node is defined based on how one or more assets are handled by the node, wherein each of the one or more assets includes one or more asset attributes, wherein the role-based weight profile includes different roles, and for each role includes different weights for the one or more attributes of each of the one or more assets, and wherein the role of the node is stored in a ledger of the blockchain network and is accessible to all nodes in the blockchain network". Applicant’s arguments were found to be persuasive. A search of the prior art had not identified art that disclosed, either alone or in combination, the elements of the amended claims and the Section 103 rejection issued in the Final Rejection, dated October 5, 2021, was withdrawn. 
Independent Claims 1, 10 and 13 are allowable, and all other pending claims are now allowable at least due to their dependency on an allowable independent claim. 

The closest prior art of record US 2020/0250655 A1, Naqvi et al., discloses in accordance with a method of verifying a transaction between a user communication device and a third party, a request is received at each of a plurality of elector nodes to verify the transaction. A leader node is selected from among the elector nodes using a Proof of Elapsed Time (PoET) consensus decision-making algorithm in which each of the elector nodes is assigned a random wait time, the leader node being a first of the elector nodes whose wait time is exceeded. The leader node is used to select a subset of verifier nodes from among a plurality of verifier nodes in accordance with a second consensus decision-making algorithms different from the PoET consensus decision-making algorithm. The leader node is used to select a given verifier node from among the subset of nodes. The given verifier node is caused to verify the transaction. 

The closest prior art of record US 2019/0314726 A1, Masini, discloses an example operation may include one or more of receiving, by gaming peers of a gaming network, a number of transactions from a blockchain network, electing a subset of gaming peers to verify the transactions and a leader from the subset of gaming peers, generating, by the leader, a block comprising the number of transactions, validating the block, by the subset of gaming peers, and broadcasting the block to he blockchain network.

The closest prior art of record US 2018/0349621 A1, Schvey et al., discloses a system for providing a cryptographic platform for distributing data structures within a peer-to-peer network wherein encrypted messages are exchanged among nodes. The system provides for the creation and management of privately subspaced blockchains that include subspaces that are private, yet verifiable through the use of global state roots. The global state roots are updated based on subspace roots that are in term generated based on the data in that subspace.

Other relevant prior art:

Wenbo Wang et al., A Survey on Consensus Mechanisms and Mining Strategy Management in Blockchain Networks, January 30, 2019, IEEE Access.; and

Deepak K. Tosh et al., Cloud PoS: A Proof-of-Stake Consensus Design for Blockchain Integrated Cloud, 2018, IEEE 11th International Conference on Cloud Computing.

For the reasons stated above, Claims 1 - 7 and 10 - 15 have been deemed to be allowable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694    

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694